UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number:000-26099 FARMERS & MERCHANTS BANCORP (Exact name of registrant as specified in its charter) Delaware 94-3327828 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 111 W. Pine Street, Lodi, California (Address of principal Executive offices) (Zip Code) Registrant's telephone number, including area code (209) 367-2300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock of the registrant:Par value $0.01, authorized 20,000,000 shares; issued and outstanding 779,424 as of July 31, 2011. 1 FARMERS & MERCHANTS BANCORP FORM 10-Q TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page Item 1 - Financial Statements Consolidated Balance Sheets as of June 30, 2011 (Unaudited), December 31, 2010 and June 30, 2010 (Unaudited). 3 Consolidated Statements of Income (Unaudited) for the Three Months and Six Months Ended June 30, 2011 and 2010. 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months and Six Months Ended June 30, 2011 and 2010. 5 Consolidated Statements of Changes in Shareholders' Equity (Unaudited) for the Six Months Ended June 30, 2011 and 2010. 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2011 and 2010. 7 Notes to the Consolidated Financial Statements (Unaudited) 8 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 48 Item 4 - Controls and Procedures 51 PART II. - OTHER INFORMATION Item 1 - Legal Proceedings 52 Item 1A – Risk Factors 52 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3 - Defaults Upon Senior Securities 52 Item 4 – (Removed and Reserved) Item 5 - Other Information 52 Item 6 - Exhibits 52 Signatures 53 Index to Exhibits 53 2 Table of Contents PART I. - FINANCIAL INFORMATION Item 1 -Financial Statements FARMERS & MERCHANTS BANCORP Consolidated Balance Sheets (in thousands) June 30, December 31, June 30, Assets (Unaudited) (Unaudited) Cash and Cash Equivalents: Cash and Due From Banks $ $ $ Interest Bearing Deposits with Banks Total Cash and Cash Equivalents Investment Securities: Available-for-Sale Held-to-Maturity Total Investment Securities Loans Less: Allowance for Loan Losses Loans, Net Premises and Equipment, Net Bank Owned Life Insurance Interest Receivable and Other Assets Total Assets $ $ $ Liabilities Deposits: Demand $ $ $ Interest Bearing Transaction Savings and Money Market Time Total Deposits Securities Sold Under Agreement to Repurchase Federal Home Loan Bank Advances Subordinated Debentures Interest Payable and Other Liabilities Total Liabilities Shareholders' Equity Common Stock 8 8 8 Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Total Liabilities & Shareholders' Equity $ $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 3 Table of Contents FARMERS & MERCHANTS BANCORP Consolidated Statements of Income(Unaudited) (in thousands except per share data) Three Months Six Months Ended June 30, Ended June 30, Interest Income Interest and Fees on Loans $ Interest on Deposits with Banks 5 16 39 36 Interest on Investment Securities: Taxable Tax-Exempt Total Interest Income Interest Expense Deposits Borrowed Funds Subordinated Debentures 82 82 Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-Interest Income Service Charges on Deposit Accounts Net Gain on Investment Securities - 7 - Increase in Cash Surrender Value of Life Insurance Debit Card and ATM Fees (Loss) Gain on Non-Qualified Deferred Compensation Plan Investments ) ) ) Other Total Non-Interest Income Non-Interest Expense Salaries & Employee Benefits (Loss) Gain on Non-Qualified Deferred Compensation Plan Investments ) ) ) Occupancy Equipment ORE Holding Costs 91 FDIC Insurance Other Total Non-Interest Expense Income Before Income Taxes Provision for Income Taxes Net Income $ Earnings Per Share $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Table of Contents FARMERS & MERCHANTS BANCORP Consolidated Statements of Comprehensive Income (Unaudited) (in thousands) Three Months Six Months Ended June 30, Ended June 30, Net Income $ Other Comprehensive Income - Unrealized Gains on Securities: Unrealized holding gains arising during the period, net of income tax benefit of $1,961 and $1,043 for the quarters ended June 30, 2011 and 2010, respectively, and of $1,441 and $1,302 for the six months ended June 30, 2011 and 2010, respectively. Less: Reclassification adjustment for realized gains included in net income, net of related income tax effects of $0 and $(3) for the quarters ended June 30, 2011 and 2010, respectively, and of $0 and $(1,200) for the six months ended June 30, 2011 and 2010, respectively. - (4
